Citation Nr: 1700293	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  10-15 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from August 1965 to August 1969.  He died in November 2006, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which, in relevant part, denied service connection for the cause of the Veteran's death.  The appellant sought reconsideration of that decision, and the RO again denied the claim in November 2008.

The Board affirmed the denial of the appellant's claim in a January 2015 decision.  She appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand (JMPR) filed by the parties, the Court remanded the matter back to the Board in February 2016 for action consistent with the terms of the JMPR.


FINDINGS OF FACT

1.  The Veteran's death certificate shows that the immediate cause of death was cardiopulmonary arrest, due to or as a result of arteriosclerotic heart disease.

2.  The cause of the Veteran's death was etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The Veteran's death certificate shows that the immediate cause of death was cardiopulmonary arrest, due to or as a result of arteriosclerotic heart disease.  At the time of his death, the Veteran's only service-connected disability was posttraumatic stress disorder (PTSD), rated as 100 percent disabling.

Notably, the Veteran's had active service in the Republic of Vietnam during the Vietnam era.  Therefore, he is presumed to have been exposed to herbicide agents, including Agent Orange, during military service.  38 C.F.R. § 3.307(a)(6)(i).  VA regulations further provide that certain conditions, including ischemic heart disease, are generally presumed to be associated with in-service herbicide exposure.  38 C.F.R. § 3.309(e).  Ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease, including coronary artery disease and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  Id.  It does not include hypertension or peripheral manifestations of arteriosclerosis, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  Id. at Note 2.

"A fundamental canon of statutory construction is that when interpreting a statute, the words of a statute are given 'their ordinary, contemporary, common meaning.'"  See Gordon v. Nicholson, 21 Vet. App. 270, 277 (2007).  The canons of statutory construction apply to regulations as well as statutes.  See Smith (William) v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994).

In this case, peripheral manifestations of arteriosclerosis were expressly excluded from VA's definition of ischemic heart disease.  However, the cause of death for this Veteran was arteriosclerotic heart disease.  In light of VA's specific exclusion of peripheral manifestations of arteriosclerosis (but not arteriosclerotic heart disease) from the definition of ischemic heart disease, as well as the fact that the examples of ischemic heart disease listed within the regulation are not intended to be exhaustive, the Board finds that arteriosclerotic heart disease falls within the meaning ischemic heart disease, and therefore it is presumed to be associated with the Veteran's herbicide exposure during service.

As the Veteran's cause of death, arteriosclerotic heart disease, is presumed to be associated with herbicide exposure in service, service connection for the cause of the Veteran's death is warranted.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


